Citation Nr: 1750941	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-22 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for chronic lymphocytic leukemia, to include as a result of exposure to toxic herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The Veteran had active service from January 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Denver, Colorado.

In August 2017, the Veteran and his spouse testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.  The Board notes that in September 2011, the Veteran had submitted an Appointment Of Veterans Service Organization As Claimant's Representative (VA Form 21-22) appointing Disabled American Veterans (DAV) as his accredited representative.  In July 2017, the Veteran submitted a VA Form 21-22 appointing the Colorado Division of Veterans Affairs as his accredited representative.  Notwithstanding the July 2017 VA Form 21-22, during the subsequent August 2017 Board hearing, the Veteran appeared represented by DAV.  As such, the Board concludes that the Veteran wishes to be represented by DAV and will not further delay disposition of this matter for additional inquiry.

Subsequent to the issuance of the June 2013 Statement of the Case, the Veteran submitted evidence pertinent to the claim on appeal.  This evidence was accompanied by a waiver of agency of original jurisdiction consideration.  See 38 C.F.R. § 20.1304 (2016). 

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  




FINDINGS OF FACT

1.  The Veteran is shown to have current diagnoses of chronic lymphocytic leukemia.

2.  By resolving all reasonable doubt in favor of the Veteran, he had service on an air base in Ubon, in Thailand, during a period of conceded herbicide usage; credible evidence suggests service near the air base perimeter; he is presumed to have been exposed to herbicide agents during his period of active service.


CONCLUSION OF LAW

The criteria for establishing service connection for chronic lymphocytic leukemia have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.  In the decision below, the Board grants the claim of service connection for chronic lymphocytic leukemia.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).


Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016). 

However, VA regulations provide that for a Veteran who has been exposed to an herbicide agent during active service, service connection for chronic lymphocytic leukemia will be presumed.  See 38 C.F.R. § 3.309 (e) (2016).  Herbicide agents are defined by VA regulation as a chemical used in an herbicide used by the United States, specifically noted as: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and, picloram.  See 38 C.F.R. § 3.307 (a)(6)(i) (2016).

Initially, the Veteran's private medical records demonstrate that he has been diagnosed with chronic lymphocytic leukemia, and that he was subsequently diagnosed with myelodysplastic syndrome, and gammopathy.  A private medical record from Dr. V.T., the Veteran's treating physician, dated in September 2017, sets forth that it was more likely than not that the Veteran developed the chronic lymphocytic leukemia and resulting disorders as a result of exposure to Agent Orange during the Vietnam War.

In light of that evidence, the Board finds that this case turns solely on the question 
of whether the Veteran was exposed to herbicide agents during his service in Thailand.  The Board finds that he was so exposed. 

In a July 2012 Memorandum from the Joint Services Records Research Center 
(JSRRC), it was indicated that a May 2010 Compensation and Pension Bulletin has established as follows: 

If a U.S. Air Force Veteran served on one of these air bases U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, as a security policeman, security patrol dog handier, member of a security police squadron or otherwise served near the air base perimeter, as shown by MOS, performance evaluations, or other credible evidence, the herbicide exposure should be acknowledged on a facts found or direct basis.  C&P Service has determined that a special consideration of herbicide exposure on a facts found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.

Although the JSRRC determined that the Veteran's service with his unit in Roi-Et, Thailand is not one of the conceded units on the list, the Board has resolved reasonable doubt in the Veteran's favor finding that the credible evidence of record demonstrates that his service required regular visits to the air base in Ubon with exposure to herbicides at or near the perimeter during his period of active service.

In this regard, the Veteran's military occupational specialty during service is listed as a radio relay equipment repairman.  On appeal, he has averred that he was exposed to herbicide agents as a result of his active service; specifically, he has argued that he was stationed in Thailand from October 1969 to November 1970, during which time he was assigned to a unit in Roi-Et, Thailand, but that he travelled frequently to the Royal Thai Air Force Base (RTAFB) in Ubon, Thailand.  During his August 2017 Board hearing, he reiterated that he would go to Ubon at least once per month during service, having to pass through the perimeter gate to enter and exit the base.  Additionally, he would occasionally be required to spend the night on the base in quarters that were located right on the perimeter fence of the base.  He added that it was occasionally necessary to defoliate around communication equipment, so that he may have been exposed to herbicides in this arena as well.  He also noted possible exposure in Udorn, Thailand, where defoliant was used around the perimeter trees that were interfering with signal lines.

A lay statement from a fellow service member received in August 2017 suggests that he and the Veteran had served together in Thailand, and that they had undergone processing with the 1982nd Communications Squadron at Ubon RTAFB prior to being sent to Detachment B in Roi-Et, Thailand. 

A review of the Veteran's service treatment records shows that on multiple occasions between 1969 and 1970, the Veteran was treated for various medical issues at the U.S. Air Force Dispensary at the Ubon RTAFB in Thailand.

Based on the foregoing evidence, the Board finds that exposure to herbicide agents has been demonstrated.  VA has conceded that herbicides were used at the Ubon RTAFB during the period of the Veteran's tour of duty in Thailand.  The credible evidence of record suggests that his service took him to the Ubon RTAFB.  Therefore, herbicide exposure must be conceded in this case. 

The testimony of the Veteran along with the lay statement of his fellow service member weigh heavily in favor of finding that the Veteran was present at the DMZ during his period of service. Specifically, the evidence from the Commanding Officer of the Veteran's unit during his period of service in that unit explicitly and unequivocally stated that the Veteran and his unit were present at the Ubon RTAFB during his period of service.  These statements are highly competent, credible, and probative evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge); Layno v. Brown, 6 Vet. App. 465 (1994); Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996) (when determining whether lay evidence is satisfactory, the Board may properly consider internal consistency, facial plausibility, consistency, with other evidence submitted on behalf of the Veteran, and demeanor of witness (if hearing held)).

Moreover, the Veteran's contemporaneous service treatment records from the time 
of his service in Thailand definitively document that he received medical treatment on multiple occasions at the Ubon RTAFB. This historical and contemporaneous evidence, along with the highly probative lay evidence of record, demonstrates that the Veteran was present at the Ubon RTAFB during his period of service, a period during which VA has conceded that herbicide agents were used. 

Consequently, by resolving all reasonable doubt in favor of the Veteran, the Board finds that the types, places and circumstances of his military service are such that his exposure to herbicide agents as a result of his military service in the Thailand is presumed.  See 38 U.S.C.A. § 1154 (a) (West 2014). 

Accordingly, the Veteran's chronic lymphocytic leukemia is granted on a presumptive basis in this case as the Veteran's exposure to herbicide agents has been conceded.  See 38 C.F.R. §§ 3.102, 3.307, 3.309.  In reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for chronic lymphocytic leukemia is granted.




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


